DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 24, 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,840,392 to Fenske.
Regarding claim 16, Fenske ‘392 discloses a flange stand 20 for use with a flange 26, the flange stand 20 comprising: a base portion 28; a support portion 34 comprising a first end and a second end, the base portion coupled to the support portion at the first end, the support portion extending from the base portion to the second end; and a coupler 30 attached to the second end of the support portion 34, the coupler adapted to receive a central extension of the flange to movably couple the flange stand to the flange (Fig. 2), wherein, when the flange stand 20 is movably coupled to the flange, the base portion 34 is movable into engagement with a support surface to support the flange in an upright position.
  	Regarding claim 17, Fenske ‘392 discloses wherein the coupler 30 comprises an elongated cylinder with an opening sized to receive at least part of the central extension 24 of the flange (col. 3, lines 20-22).
Regarding claim 18, Fenske ‘392 discloses wherein the central extension 24 comprises at least a portion of a shaft, a hub assembly, or an arbor hole adapter coupled to the flange (Fig. 2).
Regarding claim 19, Fenske ‘392 discloses wherein the coupler 30 rotatably couples the flange stand to the central extension 24 of the flange 26, allowing rotational movement of the flange stand relative to the flange.
Regarding claim 20, Fenske ‘392 discloses wherein the base portion 28 comprises a pair of legs 44ab spaced by a center base member 40, and wherein the support portion 34 extends from the center base member 40 to the coupler 30.
Regarding claim 24, Fenske ‘392 discloses an assembly comprising: a flange 26 comprising a center extension 24; and the flange stand 20 coupled to at least part of the center extension 24.
Regarding claim 28, Fenske ‘392 discloses further comprising a reel coupled to the flange 26.
Regarding claim 29, Fenske ‘392 discloses wherein the flange 25 comprises a pair of flanges (Fig. 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,840,392 to Fenske.
Concerning method claims 21-23 in view of the structure disclosed by Fenske ‘392, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device could be used.
Regarding claim 21, Fenske ‘392 is configured to disclose a method comprising: coupling a flange stand 20 to a flange 26; rotating the flange stand 20 relative to the flange 26 from a support position to a moving position (the stand of Fenske is constructed to allow a user to rotate the stand relative to a flange, if so desired or needed); maneuvering the flange 26 using the flange stand 20 as a handle 44ab; and returning the flange stand 20 to a support position.
Regarding claim 22, Fenske ‘392 discloses wherein: the flange stand comprises a base portion 28, a support portion 34, and a coupler 30; and maneuvering the flange 26 could comprise using the base portion 28 of the flange stand as a handle 44ab.
Regarding claim 23, Fenske ‘392 discloses wherein coupling the flange stand 20 to the flange 26 comprises receiving a central extension 24 of the flange 26 within the coupler 30.

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,840,392 to Fenske in view of US 2012/0104146 to Perry.
Regarding claim 25, Fenske ‘392 discloses a stand to support a conventional storage reel or spool 22. The storage reel or spool 22 has a plurality of turns of cable or wire wound about its central drum. The storage reel or spool 22 has enlarged flanges 26 on either side of the drum and the cable or wire is mounted between the flanges 26. A spindle 24 passes through the arbor holes of each flange 26 and the central drum. The ends of the spindle 24 are supported by stand 20.
Perry ‘146 teaches a flange including details such as wherein the flange 18 comprises: a rim 22 defining a perimeter of the flange; a hub assembly 26 supported on the flange within the perimeter; and an adapter 40/42/36/28 coupled to the hub assembly (para 0020). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the conventional flange of Fenske ‘392 with details as taught in Perry in order to allow for a means to replace flange assemblies in need of repair.
Regarding claim 26, Fenske ‘392, as modified, where Perry ‘146 discloses wherein the flange 18 comprises: a circular rim 22 defining a perimeter of the flange; a guide plate 46 coupled to the flange 18 within the perimeter, the guide plate defining 28 a slot 32; a hub assembly 36 moveable within the slot 32, the hub assembly comprising a bearing assembly 56, and an adapter 42 coupled to the hub assembly 36.  See above motivation.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,840,392 to Fenske in view of US 2015/0291385 to Watkins.
Regarding claim 27, Fenske ‘392 discloses a stand to support a conventional storage reel or spool 22. The storage reel or spool 22 has a plurality of turns of cable or wire wound about its central drum. The storage reel or spool 22 has enlarged flanges 26 on either side of the drum and the cable or wire is mounted between the flanges 26. A spindle 24 passes through the arbor holes of each flange 26 and the central drum. The ends of the spindle 24 are supported by stand 20.
Watkins ‘385 teaches a flange including details such as wherein the flange comprises: a circular outer rim 114 defining a perimeter; a plurality of spokes 130 spaced about the circular outer rim and extending inwardly; a guide structure 142 coupled to the flange within the perimeter; a hub assembly 146/148 supported on the guide structure 142 and moveable within the space defined by the perimeter, the hub assembly 148 comprising a bearing assembly 144; and an adapter 150 coupled to the hub assembly, and having at least one expandable portion 156.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the conventional flange of Fenske ‘392 with details as taught in Watkins ‘385 in order to employ an easy to maneuver reel for carrying a wound product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office actions depending on how the claims are amended.  The list of prior art supports is as follows: US-20160200546-A1 OR US-20180170706-A1 OR US-20150321876-A1 OR US-20120048988-A1 OR US-20160145069-A1 OR US-6352215-B1 OR US-20060180699-A1 OR US-6199786-B1 OR US-4172608-A OR US-20180057303-A1 OR US-10272935-B1 OR US-10766735-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632